 

Case 1:20-cv-07222-GBD Document 13 Filed 01/28/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STRIKE 3 HOLDINGS, LLC,

-against-

JOHN DOE, infringer identified as using IP address

67.254.195.125,

GEORGE B. DANIELS, District Judge:

Defendant.

 

 

W

4 ‘ Cee PRL a ge, . .
BLECT Sy ca ray
DCH

[DATE FLBAN 28 2021: ~!

Me as

ORDER

20 Civ. 7222 (GBD)

The initial conference scheduled for February 2, 2021 at 9:30 a.m. shall occur as a

videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, counsel for Plaintiff, and pro se

Defendant will appear by video for the proceeding; all others will participate by telephone. Due

to the limited capacity of the Skype system, only one counsel per party may participate. Co-

counsel, members of the press, and the public may access the audio feed of the conference by

calling (917) 933-2166 and entering the conference ID 828504070.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Microsoft Explorer to access Skype for Business;
2. Position the participant’s device as close to the WiFi router as is feasible;
3. Ensure any others in the participant’s household are not using WiFi during the

period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

 
Case 1:20-cv-07222-GBD Document 13 Filed 01/28/21 Page 2 of 2

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference -—~ whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should
submit them to the Court (by email or on ECF, as appropriate) prior to the proceeding.

Plaintiff is instructed to serve a copy of this Order upon Defendant no later than January

29, 2021.

Dated: January 28, 2021
New York, New York
SO ORDERED.

Graig, b Dons

CEPR. DANIELS
TESSTATES DISTRICT JUDGE

 

 
